IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                   : NO. 702
                                         :
APPOINTMENT TO DOMESTIC                  : CIVIL PROCEDURAL RULES DOCKET
RELATIONS PROCEDURAL RULES               :
COMMITTEE                                :




                                       ORDER

PER CURIAM


         AND NOW, this 18th day of February, 2020, Carolyn Moran Zack, Esquire,

Philadelphia, is hereby appointed as a member of the Domestic Relations Procedural

Rules Committee for a term of five years, commencing April 1, 2020.